Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to the amendment filed on 08-24-2021.  Claims 1, 2, 4, 5, 13-16, 19 and 20 have been amended.  Claims 1-20 are pending.                                    

Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.   Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10, 535,357. Although the claims at issue are not identical, they are not patentably distinct from each other because, the current (16/657,734) claim limitations are broader than claims 1-30 of U.S. Patent No. 10,535,357 as shown in the table below.
Instant   Application No. 16/657,734
                       US PAT. 10, 535,357
1.   (Currently amended) A device comprising: a receiver configured to receive bitstream parameters corresponding to at least an encoded mid signal; and a decoder configured to:
generate a synthesized mid signal based on the bitstream parameters; and generate a synthesized side signal based on the bitstream parameters.
1. A device comprising: a receiver configured to receive bitstream parameters corresponding to at least an encoded mid signal; and a decoder configured to: generate a synthesized mid signal based on the bitstream parameters; and generate a synthesized side signal.



Claim Rejections - 35 USC § 103
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.          Claims 1-9 and 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Disch et al. (US 2017/0365263) in view of Purnhagen et al. (US 20130030819).     
     Consider Claim 1, Disch teaches a device(see fig. 1) comprising: a receiver (see fig. 1(4)) configured to receive bitstream parameters corresponding to at least an encoded mid signal(see figs. 1-4 and paragraphs[0052]-[0057]); and a decoder(see fig. 7) configured to: generate a synthesized mid signal based on the bitstream parameters; and generate a synthesized side signal(see figs.7-17 and paragraphs[0070]-[0080]); but Disch does not expressly teach that  generate a synthesized side signal based on the bitstream parameters.
    However, Purnhagen teaches a decoder(see fig. 5B) configured to:
generate a synthesized mid signal based on the bitstream parameters; and generate a synthesized side signal based on the bitstream parameters(see figs. 5A-10A and paragraphs[0058]-[0070]).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Purnhagen into Dish to provide a decoder generates decoded first and second channel signals using the prediction residual signal, the first combination signal and the prediction information, and a real-to-imaginary transform may be applied for estimating the imaginary part of the spectrum of the first combination signal. For calculating the prediction signal used in the derivation of the prediction residual signal, the real-valued 
    Consider Claims 2-4, Disch as modified by Purnhagen teaches the device wherein, prior to generating the synthesized side signal, the decoder is configured to determine whether the bitstream parameters correspond to an encoded side signal(In Purnhagen, see figs. 5A-10A and paragraphs[0058]-[0070]); and the device wherein the decoder is configured to generate the synthesized side signal based on the bitstream parameters in response to determining that the bitstream parameters correspond to the encoded side signal (see figs. 1-4 and paragraphs[0052]-[0057]); and the device wherein the decoder is configured to generate the synthesized side signal based at least in part on the synthesized mid signal(see figs. 1-4 and paragraphs[0052]-[0057]).
     Consider Claims 5-7, Disch as modified by Purnhagen teaches the device wherein the synthesized side signal is generated independently of the synthesized mid signals (In Purnhagen, see figs. 5A-10A and paragraphs[0058]-[0070]); and the device  wherein the decoder is further configured to determine whether the bitstream parameters correspond to the encoded side signal based on a plurality of coding parameters and independently of receiving a coding or prediction parameter (see figs. 12-21 and paragraphs[0084]-[0109]); and the device wherein the plurality of coding parameters includes at least one of a temporal mismatch value, an inter-channel gain parameter, an inter- channel prediction gain value, a speech decision parameter, a core type, or a transient indicator(see figs. 12-21 and paragraphs[0084]-[0109]). 

   Consider Claim 13, Disch teaches a method of communication comprising: receiving, at a device, bitstream parameters corresponding to at least an encoded mid signal(see figs. 1-4 and paragraphs[0052]-[0057]); generating, at the device(see fig. 1), a synthesized mid signal based on the bitstream parameters; and generating, at the device, a synthesized side signal(see figs.7-17 and paragraphs[0070]-[0080]); but Disch does not expressly teach that  generate a synthesized side signal based on the bitstream parameters.
    However, Purnhagen teaches a decoder(see fig. 5B) configured to:
generate a synthesized mid signal based on the bitstream parameters; and generate a synthesized side signal based on the bitstream parameters(see figs. 5A-10A and paragraphs[0058]-[0070]).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Purnhagen into Disch to provide a decoder generates decoded first and second channel signals using the prediction residual signal, the first combination signal and the prediction information, and a real-to-imaginary transform may be applied for estimating the imaginary part of the spectrum of the first combination signal. For calculating the 
     Consider Claims 14-16, Disch as modified by Purnhagen teaches the method further comprising, prior to generating the synthesized side signal, determining whether the bitstream parameters correspond to an encoded side signal(In Purnhagen, see figs. 5A-10A and paragraphs[0058]-[0070]); and the method further comprising generating, at the device, the synthesized side signal based on the bitstream parameters in response to determining that the bitstream parameters correspond to the encoded side signal(see figs. 1-4 and paragraphs[0052]-[0057]); and the method further comprising generating, at the device, the synthesized side signal based at least in part on the synthesized mid signal(see figs. 1-4 and paragraphs[0052]-[0057]). 
     Consider Claims 17-18, Disch as modified by Purnhagen teaches the method further comprising: receiving, at the device, a coding or prediction parameter; and determining, based on the coding or prediction parameter, whether the bitstream parameters correspond to the encoded side signal(see figs. 1-4 and paragraphs[0052]-[0057]); and the method further comprising determining that the bitstream parameters correspond to the encoded side signal based on determining that the coding or prediction parameter has a first value(see figs. 1-4 and paragraphs[0052]-[0057]).
   Consider Claim 19, Disch teaches a non-transitory computer-readable storage device storing instructions(see fig. 1) that, when executed by a processor, cause the processor to perform operations(see paragraphs[0156]-[0167]) comprising: receiving  but Disch does not expressly teach that  generate a synthesized side signal based on the bitstream parameters.
    However, Purnhagen teaches a decoder(see fig. 5B) configured to:
generate a synthesized mid signal based on the bitstream parameters; and generate a synthesized side signal based on the bitstream parameters(see figs. 5A-10A and paragraphs[0058]-[0070]).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Purnhagen into Disch to provide a decoder generates decoded first and second channel signals using the prediction residual signal, the first combination signal and the prediction information, and a real-to-imaginary transform may be applied for estimating the imaginary part of the spectrum of the first combination signal. For calculating the prediction signal used in the derivation of the prediction residual signal, the real-valued first combination signal is multiplied by a real portion of the complex prediction information and the estimated imaginary part of the first combination signal is multiplied by an imaginary portion of the complex prediction information.



 The non-transitory  computer-readable storage device of claim 19, wherein the synthesized side signal is generated based on the bitstream parameters in response to determining whether the bitstream parameters correspond to an encoded side signal(see figs. 1-4 and paragraphs[0052]-[0057]);  but Disch does not expressly teach that  generate a synthesized side signal based on the bitstream parameters.
    However, Purnhagen teaches a decoder(see fig. 5B) configured to:
generate a synthesized mid signal based on the bitstream parameters; and generate a synthesized side signal based on the bitstream parameters(see figs. 5A-10A and paragraphs[0058]-[0070]).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Purnhagen into Disch to provide a decoder generates decoded first and second channel signals using the prediction residual signal, the first combination signal and the prediction information, and a real-to-imaginary transform may be applied for estimating the imaginary part of the spectrum of the first combination signal. For calculating the prediction signal used in the derivation of the prediction residual signal, the real-valued first combination signal is multiplied by a real portion of the complex prediction information and the estimated imaginary part of the first combination signal is multiplied by an imaginary portion of the complex prediction information.
   
8. Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hotho et al. (US 2009/0055194) in view of Purnhagen et al. (US 20130030819).  
Consider Claim 1, Hotho teaches a device ( Fig. 2) comprising:
a receiver configured to receive bitstream parameters corresponding to at least an encoded mid signal (see fig. 2 and  para. [0055]:'... dominant signal m[k], may be encoded'); and a decoder configured to:  generate a synthesized mid signal based on the bitstream parameters (se fig. 2 and , para. [0056]: 'receives the dominant signal m[k]'); and generate a synthesized side signal (See figs. 2-7, para. [0056]: The dominant signal m[k] is fed to a decorrelator (see fig. 2( 23) to derive a synthetic residual signal Sd[k]') selectively based on the bitstream parameters in response to determining whether the bitstream parameters correspond to an encoded side signal ( see para. [0057]: 'If no (transmitted) residual signal ws[k] is available, the decorrelated signal sd[k] is used, substantially without being attenuated. If a residual signal ws[k] is available, the decorrelated signal sd[k] is attenuated accordingly. see figs. 2-7 and paragraphs[0055]-[0068]); but Hotho does not expressly teach that  generate a synthesized side signal based on the bitstream parameters.
    However, Purnhagen teaches a decoder(see fig. 5B) configured to:
generate a synthesized mid signal based on the bitstream parameters; and generate a synthesized side signal based on the bitstream parameters(see figs. 5A-10A and paragraphs[0058]-[0070]).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Purnhagen teaches into Hotho to provide a decoder generates decoded first and second channel signals using the prediction residual signal, the first combination signal 
     Consider Claim 2,  Hotho as modified by Purnhagen teaches the device wherein, prior to generating the synthesized side signal, the decoder is configured to determine whether the bitstream parameters correspond to an encoded side signal(In Purnhagen, see figs. 5A-10A and paragraphs[0058]-[0070]) and the device wherein the prior synthesized side signal is generated based on the bitstream parameters in response to determining whether the bitstream parameters correspond to an encoded side signal (see para. [0057]: 'If no (transmitted) residual signal ws[k] is available, the decorrelated signal sd[k] is used, substantially without being attenuated. If a residual signal ws[k] is available, the decorrelated signal sd[k] is attenuated accordingly. see figs. 2-7 and paragraphs[0055]-[0068]).
    Consider Claims 3-5, Hotho teaches the device wherein the decoder is configured to generate the synthesized side signal based on the bitstream parameters in response to determining that the bitstream parameters correspond to the encoded side signal ( see para. [0057]: 'If no (transmitted) residual signal ws[k] is available, the decorrelated signal sd[k] is used, substantially without being attenuated. If a residual signal ws[k] is available, the decorrelated signal sd[k] is attenuated accordingly. see figs. 2-7 and paragraphs[0055]-[0068]); and the device wherein the decoder is configured to 
    Consider Claims 6-8, Hotho as modified by Purnhagen teaches the device wherein the decoder is further configured to determine whether the bitstream parameters correspond to the encoded side signal based on a plurality of coding parameters and independently of receiving a coding or prediction parameter (see figs. 2-7 and paragraphs[0055]-[0068]); and the device wherein the plurality of coding parameters includes at least one of a temporal mismatch value, an inter-channel gain parameter, an interchannel prediction gain value, a speech decision parameter, a core type, or a transient indicator (see figs. 2-7 and paragraphs[0055]-[0068]); and the device wherein the receiver is further configured to receive one or more of the plurality of coding parameters (see figs. 2-7 and paragraphs[0055]-[0068]).

         Consider Claim 13, Hotho teaches a method of communication(see fig. 2) comprising: receiving, at a device, bitstream parameters corresponding to at least an encoded mid signal (see fig. 2 and  para. [0055]:'... dominant signal m[k], may be encoded'); generating, at the device, a synthesized mid signal based on the bitstream parameters(se fig. 2 and , para. [0056]: 'receives the dominant signal m[k]')
; and generating, at the device, a synthesized side signal (See figs. 2-7, para. [0056]: The dominant signal m[k] is fed to a decorrelator (see fig. 2( 23) to derive a synthetic residual signal Sd[k]') selectively based on the bitstream parameters in response to determining whether the bitstream parameters correspond to an encoded side signal ( see para. [0057]: 'If no (transmitted) residual signal ws[k] is available, the decorrelated signal sd[k] is used, substantially without being attenuated. If a residual signal ws[k] is available, the decorrelated signal sd[k] is attenuated accordingly.'  see figs. 2-7 and paragraphs[0055]-[0068]); but Hotho does not expressly teach that  generate a synthesized side signal based on the bitstream parameters.

generate a synthesized mid signal based on the bitstream parameters; and generate a synthesized side signal based on the bitstream parameters(see figs. 5A-10A and paragraphs[0058]-[0070]).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Purnhagen teaches into Hotho to provide a decoder generates decoded first and second channel signals using the prediction residual signal, the first combination signal and the prediction information, and a real-to-imaginary transform may be applied for estimating the imaginary part of the spectrum of the first combination signal. For calculating the prediction signal used in the derivation of the prediction residual signal, the real-valued first combination signal is multiplied by a real portion of the complex prediction information and the estimated imaginary part of the first combination signal is multiplied by an imaginary portion of the complex prediction information.
    Consider Claims 14-16, Hotho as modified by Purnhagen teaches the method further comprising, prior to generating the synthesized side signal, determining whether the bitstream parameters correspond to an encoded side signal (In Purnhagen, see figs. 5A-10A and paragraphs[0058]-[0070]); and the method further comprising generating, at the device, the synthesized side signal based on the bitstream parameters in response to determining that the bitstream parameters correspond to the encoded side signal ( see para. [0057]: 'If no (transmitted) residual signal ws[k] is available, the decorrelated signal sd[k] is used, substantially without being attenuated. If a residual signal ws[k] is available, the decorrelated signal sd[k] is attenuated 
        Consider Claim 19, Hotho teaches a non-transitory computer-readable storage device storing instructions that, when executed by a processor, cause the processor to perform operations(see fig. 2 and paragraph[0030]) comprising: 
receiving bitstream parameters corresponding to at least an encoded mid signal (see fig. 2 and  para. [0055]:'... dominant signal m[k], may be encoded'); generating a synthesized mid signal based on the bitstream parameters(se fig. 2 and , para. [0056]: 'receives the dominant signal m[k]'); and 
generating a synthesized side signal (See figs. 2-7, para. [0056]: The dominant signal m[k] is fed to a decorrelator (see fig. 2( 23) to derive a synthetic residual signal Sd[k]')
selectively based on the bitstream parameters in response to determining whether the bitstream parameters correspond to an encoded side signal ( see para. [0057]: 'If no (transmitted) residual signal ws[k] is available, the decorrelated signal sd[k] is used, substantially without being attenuated. If a residual signal ws[k] is available, the decorrelated signal sd[k] is attenuated accordingly.'  see figs. 2-7 and paragraphs[0055]-[0068]); ]); but Hotho does not expressly teach that  generate a synthesized side signal based on the bitstream parameters.

generate a synthesized mid signal based on the bitstream parameters; and generate a synthesized side signal based on the bitstream parameters(see figs. 5A-10A and paragraphs[0058]-[0070]).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Purnhagen teaches into Hotho to provide a decoder generates decoded first and second channel signals using the prediction residual signal, the first combination signal and the prediction information, and a real-to-imaginary transform may be applied for estimating the imaginary part of the spectrum of the first combination signal. For calculating the prediction signal used in the derivation of the prediction residual signal, the real-valued first combination signal is multiplied by a real portion of the complex prediction information and the estimated imaginary part of the first combination signal is multiplied by an imaginary portion of the complex prediction information.  
    Consider Claim 20, Hotho teaches the non-transitory computer-readable storage device wherein the synthesized side signal is generated based on the bitstream parameters in response to determining whether the bitstream parameters correspond to an encoded side signal ( see para. [0057]: 'If no (transmitted) residual signal ws[k] is available, the decorrelated signal sd[k] is used, substantially without being attenuated. If a residual signal ws[k] is available, the decorrelated signal sd[k] is attenuated accordingly.'  see figs. 2-7 and paragraphs[0055]-[0068]); ]); but Hotho does not expressly teach that  generate a synthesized side signal based on the bitstream parameters.

generate a synthesized mid signal based on the bitstream parameters; and generate a synthesized side signal based on the bitstream parameters(see figs. 5A-10A and paragraphs[0058]-[0070]).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Purnhagen teaches into Hotho to provide a decoder generates decoded first and second channel signals using the prediction residual signal, the first combination signal and the prediction information, and a real-to-imaginary transform may be applied for estimating the imaginary part of the spectrum of the first combination signal. For calculating the prediction signal used in the derivation of the prediction residual signal, the real-valued first combination signal is multiplied by a real portion of the complex prediction information and the estimated imaginary part of the first combination signal is multiplied by an imaginary portion of the complex prediction information.

9.    Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Disch et al. (US 2017/0365263) as modified by of Purnhagen et al. (US 20130030819) as applied to claim 1 above, and further in view of Purnhagen et al. (US 2014/0235192).
     Consider Claim 10, Disch does not expressly teach the device further comprising an antenna coupled to the receiver.
      However, Purnhagen teaches teach the device further comprising an antenna coupled to the receiver(see figs 1-4 and paragraphs[0040]-[0042]).
 an antenna for improving receiving system.
    Consider Claims 11-12, Disch as modified by Purnhagen teaches the device wherein the decoder, the receiver, and the antenna are integrated into a mobile device(In Purnhagen, see figs 1-4 and paragraphs[0040]-[0042]); and the device wherein the decoder, the receiver, and the antenna are integrated into a base station device(In Purnhagen, see figs 1-4 and paragraphs[0040]-[0042]).

11.          Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hotho  et al. (US 2009/0055194) as modified by of Purnhagen et al. (US 20130030819) as applied to claim 13 above, and further in view of Fuchs et al. (US 2018/0197552).
     Consider Claim 17, Hotho does not expressly teach the method further comprising:
receiving, at the device, a coding or prediction parameter; and
determining, based on the coding or prediction parameter, whether the bitstream
parameters correspond to the encoded side signal.
               However, Fuchs teaches the method further comprising:
receiving, at the device, a coding or prediction parameter; and
determining, based on the coding or prediction parameter, whether the bitstream
parameters correspond to the encoded side signal (see figs. 4a-7B and paragraphs [0084]-[0094]).  

    Consider Claim18, Hotho as modified by Fuchs teaches the method further comprising determining that the bitstream parameters do not correspond to the encoded side signal based on determining that the coding or prediction parameter has a first value (In Fuchs, see figs. 4a-7B and paragraphs [0084]-[0094]).     


Response to Arguments
12.  Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                              Double Patenting
13.   Since the applicant does not filed on a terminal disclaimer; therefore, the nonstatutory double patenting rejection will be maintained.      
       
Conclusion
14.   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Helmrich et al. (US 2017/0365266) is cited to show other related ENCODING OR DECODING OF AUDIO SIGNALS.

16.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, 
Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 09-28-2021